Exhibit EXECUTION COPY REGISTRATION RIGHTS AGREEMENT by and among BLACKROCK, INC., BARCLAYS BANK PLC and BARCLAYS BR HOLDINGS S.À R.L. Dated as of December 1, 2009 TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Registration Under the Securities Act 5 Section 3. Restrictions on Public Sale by the Company 11 Section 4. Registration Procedures 11 Section 5. Indemnification; Contribution 17 Section 6. Miscellaneous 20 ii REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 1, 2009, by and among BlackRock, Inc., a corporation organized under the laws of the State of Delaware (the “Company”), Barclays Bank PLC, a public limited company incorporated under the laws of England and Wales (“Barclays”), and
